Title: Abbé Morellet to William Temple Franklin, [15 January 1782]
From: Morellet, abbé André
To: Franklin, William Temple


My dear sir
mardi. [January 15, 1782]
Je vous remercie de votre complaisance à me donner le choix d’un autre jour que lundi. J’avois en effet pensé comme vous qu’il ne falloit pas choisir le jour des fêtes de la ville que vous voudries voir et dont je serois bien eloigné de vous priver moi  qui voudrois que les spectacles agreables se multipliassent pour vos plaisirs. Je m’arrete donc d’après la permission que vous m’en donnes à jeudy de la semaine prochaine si made helvetius accepte ce jour ou au samedi d’après si elle ne peut pas venir jeudy. Je vous prie d’arranger cela avec elle. Je lui ecrirai aussi de mon côté. Je vous embrasse tendrement ainsi que le papa. Je ne puis me resoudre à vous parler de mon respect quoiqu’il soit très vrai.
  your for ever
L’abbé Morellet

 
Addressed: A Monsieur / Monsieur Franklin le fils / à Passy.
Notation: L’abbé Morellet Fevr. 1782.
